Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s request to participate in a temporary release program.
Petitioner, an inmate at Mt. McGregor Correctional Facility in Saratoga County, was denied participation in a temporary release program based upon his lengthy criminal history, the seriousness of his prior crimes, his commission of burglary while under parole supervision and his violation of a prior temporary release contract. He commenced this CPLR article 78 proceeding challenging this determination, which Supreme Court transferred to this Court for review.*
Upon our review of the record, we find no reason to disturb the administrative determination. Participation in a temporary release program is a privilege (see, Matter of Szucs v Recore, 209 AD2d 803). Respondent’s determination will not be set
*710aside unless it violates a statutory requirement, denies a constitutional right or is affected by " 'irrationality bordering on impropriety’ ” (Matter of Walker v LeFevre, 193 AD2d 982, 983). Given the factors considered by respondent in the case at hand, we do not find that the determination fits any of these criteria.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although this proceeding does not entail the review of an administrative determination made after an adjudicatory hearing and was improperly transferred by Supreme Court, we shall address the merits in the interest of judicial economy (see, Matter of Citizens For An Orderly Energy Policy v Cuomo, 159 AD2d 141, 151, n 2, affd 78 NY2d 398).